Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Eisenberg on 2/10/2022.

The application has been amended as follows: 

Claim 9 is amended: A method 
providing a frame in frame device comprising: 
an outer bearing frame;
a support frame displaceably arranged on and/or within said outer bearing frame;
arranged within the support frame, the plurality of gripper units configured to be selectively displaced relative to the support frame to stretch and/or shape the film element; and
an active gripper[[s]] on each of the gripper units, the active grippers each configured to move relative to [[the]] its gripper unit[[s]] and to grip the film element; and 
moving the active grippers relative to the gripper units to apply the film element to [[the]] at least one of [[a]] the shaping tool or [[a]] the component.  

Claim 2 is amended: The method according to Claim [[1]] 9, further comprising the steps of:
	moving a plane of the film element relative to the shaping tool or the component


Claim 3 is amended: The method according to Claim [[1]] 9, further comprising
	
	replacing 
Claim 4 is amended: The method according to claim [[1]] 9, further comprising independently controlling at least one of the gripper unit [[and]] or the active grippers
Claim 5 is amended: The method according to claim [[1]] 9, further comprising the steps of shifting at least one of the gripper unit and active gripper in space as a function of 
Claim 6 is amended: The method according to claim [[1]] 9, further comprisings [[and]] or active grippers as a function of a film material of the film element.
Claim 7 is amended: The method according to claim [[1]] 9, further comprising the steps of actively controlling s and active gripperto pre-stretch[[ed]] the film element.
Claim 8 is amended: The method according to claim [[1]] 9, further comprising as a function of or active gripper.
Claim 10 is amended: The method according to claim 2, wherein moving the plane of the film element occurs while displacing at least one of the gripper unit or the active gripper

Claim 11 is amended: The method according to claim 2 further comprising, displacing at least one of the gripper unit or the active gripper after moving the plane of the film element

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  It is noted language in the claims that indicates the movement of one part “as a function of” another indicates interrelated movement between the two parts, i.e. an awareness or influence or dependency of movement of one part relative to another to ensure coordinated movement between the various elements.  This may ensure, for example, that desired movement of the frame or gripping unit or gripper, does not have a negative impact on the process by ensuring movement of the other parts to compensate for such movement when required.  Likewise, controlling the gripper or gripper unit as a function of the film material indicates the use of these aspects of the device is at least somewhat dependent on the material of the film itself. 
Examiner submits movable gripper units on support frames configured for stretching are well-known in the prior art, including device having outer bearing frame for positioning such devices relative to a mold (See e.g. Katou et al., US 2014/0096897).  However, the movable gripping units typically do not have grippers that are separately movable relative to the gripper units that can perform stretching.  Although there are examples of grippers separately movable to assist with application (See e.g. McCorry, US 5,843,492), these only pivot, and even if such grippers could be utilized within stretch frames such as Katou et al., there is no motivation to utilize gripper units on a support frame configured for stretching a film while also having grippers associated with such gripper units that apply the film.  This essentially has a frame in frame device with gripper units typically utilized for stretching with separately movable grippers associated with the gripping unit and using these grippers to apply the film.  There is no motivation for this in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746